Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-24 are pending.
Claims 1, 11 and 20 are independent claims.
Claims 21-24 are new claims.
Claims 1, 6, 9, 11, 16, 19 and 20 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-24 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any 
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:

1. (Currently Amended) A method comprising:
receiving, by a computer system, data that comprises one or more well logs acquired using a tool disposed at a plurality of depths in a bore in a subterranean environment;
simplifying the data by the computer system, the simplifying comprising:
partitioning the data into segments, wherein the individual segments contain data points;
modeling the segments as ellipsoids in a parameter domain;
determining reachability distances for the data points in respective segments in each of the ellipsoids; and
determining a reachability plot based on the reachability distances between the segments;
representing the segments as representative points in a parameter domain; determining reachability distances for the representative points in the parameter domain;
initializing a cluster based on the reachability distances plot;
identifying one or more segments as part of the cluster; and
determining a physical feature represented in the one or more well logs based on the cluster; and
adjusting an earth model based at least in part on the physical feature that was determined to be represented in the one or more well logs.  



In step 2A prong 2, without any significant additional element, the claim merely represents an abstract determination without integration into a practical machine or the transformation of an article.

With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.  Thus claim 1 is ineligible under 35 USC 101 and rejected as such.

Claims 11 and 20 further claim generic computer elements which are not significantly more and as such are similarly rejected 
Dependent claims 2-10, 12-19 and 21-24 are just further descriptions of the abstract idea and are also ineligible under 35 USC 101 and rejected as such.

Regarding the Prior Art
The claims contain limitations which in combination are not anticipated or made obvious by the prior art. 

Suarez-Rivera et al., US 2008/0162098 (hereinafter Suarez-Rivera), teaches receiving data including well logs [0005], [0009], step 2500 FIG. 25, and further partitioning the data into segments by placing the data into initial clusters, 2506 FIG. 25.  However the clusters of Suarez-Rivera have an ad hoc form and are in no manner defined as ellipsoids in parameter domain, nor is there any anticipation of determining reachability plots based on the reachability distances between the segments. 
Lin, US 2014/0098635, teaches that bins/segments are identified from clustered sets of orientation values [0100].  However there is no teaching of the clusters being defined as ellipsoids in parameter domain, nor is there any anticipation of determining reachability plots based on the reachability distances between the segments.
Klinger et al., 2018 teaches determining regions of interest and describing the region using a mesh that can be an ellipsoid.  However Klinger et al. is silent concerning any reachability distances including those between mesh units/segments of data.

Response to Arguments
Regarding the Remarks page 13-15 with respect to the 101 rejection are not persuasive.  The claims as recited include mental steps and descriptions of complex mathematical analyses.  As such they contain abstract ideas.  The examiner respectfully disagrees with the argument that the claim improves the functioning of a 
The test for 101 eligibility of an abstract idea is not the solution to an abstract problem.  Synopsys, Inc. v. Mentor Graphics Corp. US-CAFC No. 2015-1599 states “But, a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”
Examples of 101 eligible claims include the explicit claim of either a particular tangible device (more than a generic computer) or the transformation of a particular article into which the abstract idea can be integrated.
Regarding the Remarks concerning the 35 USC 103 rejections, the examiner agrees that the amendments to the claims have overcome the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/           Primary Examiner, Art Unit 2857